Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference(s) listed in the information disclosure statement (IDS) filed on 08/19/2020 has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B form).
Drawings
The Drawings filed on 08/19/2020 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 17-19, and 21-22 are objected to because of the following informalities:  
Regarding claim 17, the phrase, “facing opposite sides” lacks a proper grounding in the remainder of the claim. While the examiner cannot be certain of Applicants intended meaning. The phrase, “facing opposite directions” would be one possible substitute.
Regarding claims 18 and 19, the phrase, “exposed from” is grammatically incorrect. The phrase “exposed by” is suggested as an alternative.
Regarding claim 21, the phrase, “viewed in the case main surface side” is grammatically incorrect. The phrase, “viewed from the case main surface side
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12-14, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation, “wherein when a direction orthogonal to the first direction is a second direction in the case main surface of the case” is unclear with regard to how it limits the remainder of the claim. Is it always possible to satisfy this condition, regardless of the shape of the case in plan view, and since the remainder of the claim does not involve the second direction in any way, does it not follow that the final limitation in the claim cannot be consequence of the limitation?
Regarding claim 12, the limitation, “in the first direction” is unclear with regard to whether it is the arrangement or the center that is ‘in the first direction’.
Regarding claim 14, the limitation, “with respect to the semiconductor light emitting element” is unclear with regard to how the limitation modifies the foregoing portions of the claim.
Regarding claim 19, the limitation, “formed in line-symmetry” is unclear with regard to 

Regarding claim 20, the limitation, “projecting one corner portion” is unclear with regard to what operation is being described.
References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure

    PNG
    media_image1.png
    297
    519
    media_image1.png
    Greyscale

Kato et al. (US 10,622,531 B2) teaches a semiconductor light emitting device comprising: 
a main lead (2) having a main surface and a first back surface facing a side opposite to the main surface; 
a sub lead (see Fig. 1B with interpretation label) arranged in a first direction with respect to the main lead, and having a main surface facing the same side as the main surface of the main lead and a second back surface facing the side opposite to the main surface of the sub lead; 

a semiconductor light emitting element (3) arranged on the main surface of the main lead, and having an element main surface (top surface of the element 3) facing the same side as the main surface of the main lead, an element back surface facing the main surface of the main lead, a first electrode (31) formed on the element main surface, and a main surface connecting portion formed on the element main surface; 
a first bonding material (5) bonding the semiconductor light emitting element to the main lead (2); 
a first wire (1) connecting the first electrode (31) of the semiconductor light emitting element to the sub lead; 
Kato further teaches in col. 8, lines 59-61, “[T]he light emitting device 100 can have various other members besides those described above. For instance, a Zener diode can be mounted as a protective element”, but fails to teach and/or suggest comprising:
a protective element arranged on the main surface of the sub lead, and having a main surface and a back surface facing opposite sides, a main surface electrode formed on the main surface of the protective element, and a back surface electrode formed on the back surface of the protective element; a conductive second bonding material bonding the back surface electrode of the protective element to the sub lead; and a connecting member configured to connect the main surface electrode of the protective element to the main lead via the main 
Tosuke (US 10,424,699 B2) shows in Figs. 1A and 1B, a protective element (90), but fails to teach and/or suggest comprising a connecting member (wire) configured to connect the main surface electrode of the protective element to the main lead via the main surface connecting portion of the semiconductor light emitting element (40).

    PNG
    media_image2.png
    315
    456
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-5, 7-11, 15-16, and 23 are allowed.  
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816